DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Applicant's preliminary amendment submitted 05 October 2020 has been received, & its contents have been carefully considered.  As a result, Claims 1-13 are pending for review.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “32” has been used to designate both a securement hole and a lug, as shown in Fig. 5.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Lug #33.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Ref. #2 as shown in Fig. 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification mentions Ref. #33, a lug, not included in the drawings;
The specification uses Ref. #36 to describe both a void & an upper ledge; &
In Line 21 of Page 1, “chicken wire in a regular an even fashion” should be “chicken wire in a regular and even fashion”.
Appropriate correction is required.
Claim Objections
Claims 2, 5, 7 & 8 are objected to because of the following informalities:
In Claim 2, Line 1, “the sections at least partly” should be “the sections are at least partly”;
In Claim 5, Line 2, “roof sections which” should be “roof sections, which”;
In Claim 7, Line 2, “holes provided on” should be “holes are provided on”; &
In Claim 8, Line 2, “completed housing which” should be “completed housing, which”.
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Claridge Huggins, US #9,718,220
[Claridge Huggins ('220)]

-
Petin, US #4,108,138
[Petin ('138)]


~ 35 USC § 112 ~
The following is a quotation of 35 U.S.C. § 112(b), and of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2nd Para.: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6, 8, 9  & 10 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In each of Claims 4, 6, 8 & 9, there is insufficient antecedent basis for each of the following limitations recited in the claims:
“the wall sections” in Lines 1-2 of Claim 4;
“the wall sections and/or roof sections” in Lines 1-2 of Claim 6;
“the surface” in Line 2 & “the depth of mortar” in Lines 2-3 of Claim 8; &
“said edge” in Line 1 of Claim 9.
In Claim 10, the recitation of “A masonry oven including a core and housing according to claim 1” renders the claim indefinite.  Since Claim 1 does not positively recite the oven core, it is unclear whether Claim 10 requires the oven core; however, since the core is not positively recited in Claim 1, the core will is not considered as positively recited in the claim for prosecution purposes.
~ 35 USC § 102 ~
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1, 2, 4, 5 & 9-11 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Claridge Huggins ('220).
In Re Claims 1, 2, 4, 5 & 9-11, Claridge Huggins ('220) discloses:
Cl. 1: A housing for a masonry oven core, comprising at least two shaped sections, capable of being attached together to form a shape that encompasses a masonry oven core (At least Fig. 1, 4-7: The depicted housings comprise shaped / formed panels / components attached together to form an oven around a core, the components comprising Bricks #102-110 (even numbers); Panels #402-410 (even)).
Cl. 2: wherein the sections at least partly formed from mesh material capable of being rendered with mortar (Fig. 3. 19-21: Wire Mesh #1904 rendered with Stucco / Mortar #2104).
Cl. 4: wherein the wall sections that extend substantially vertically are included (Walls #402, 404 are vertical; Also, Fig. 32-37 show the lower portions of the side walls as being vertically oriented).
Cl. 5: wherein there are included roof sections which are curved so that they form a dome section (Fig. 1, 3, 9-19, 23-37: Each figure shows a rounded, or “domed” roof).
Cl. 9: wherein said edge is provided by a door surround (Ledge #414 of Front Wall #402).
Cl. 10: A masonry oven including a core and housing according to claim 1, wherein the shape of the shaped section is pre-formed such that the completed housing is of a size and shape that the distance between the outer surface of the core and the inner surface of the core is substantially constant without having to deform the shaped sections (Fig. 3-24: The oven panels are preformed to form the disclosed shapes, the spacing between the housing & would inherently be dependent upon the shape of the core provided).
Cl. 11: A method of constructing a masonry oven comprising the steps of placing a housing according to claim 1 around and/or upon an oven core (The method of assembling the oven is clearly shown in at least Fig. 4-22).
Cl. 13: wherein mortar is applied to the housing (At least Fig. 3, 15, 21).
~ 35 USC § 103 ~
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 & 6-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Claridge Huggins ('220).
In Re Claim 3, with respect to “wherein the shape of the completed housing is substantially semi-spherical”, the shape of the oven would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that a semi-spherical housing solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the oven housing of Claridge Huggins ('220) would function equally well in either configuration.
In Re Claims 6-8, with respect to:
Cl. 6: wherein the wall sections and/or roof sections include securement holes such that when the sections are assembled, at least some of the securement holes of adjacent pieces are substantially coincident;
Cl. 7: wherein the securement holes provided on lugs; &
Cl. 8: wherein there is provided an edge that protrudes from the surface of the completed housing which indicates the depth of mortar to be applied;
each of the attachment means (Cl. 6, 7) & oven would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that any of the recited attachment holes, lugs & protruding edge solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the oven housing of Claridge Huggins ('220) would function equally well in either configuration.

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Claridge Huggins ('220) as applied to claim 11 above, in view of Petin ('138).
In Re Claim 12, with respect to “wherein granular insulating material is poured between the housing and the oven core”, Claridge Huggins ('220) discloses the use of an insulation blanket (Fig. 16, 17) but is silent on the specific type of insulation used.  Nevertheless, the type of insulation would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention, including either or both of blanket (Blanket Insulation #41) & granular (Vermiculite Granular Insulation #42) insulation as disclosed by Petin ('138), since in Lines 14-15 of Page 5 of the specification, the applicant has not disclosed that granular insulation solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the oven of Claridge Huggins ('220) would function equally well in either configuration.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762